The Attorney               General of Texas
                                             October 16, 1978
JOHN   L. HILL
Attorney General

                   Honorable Fred P. Holub                       Opinion No. I-I- 1258
                   Matagorda County Attorney
                   P. 0. Box 1527                                Re: Whether a rubber stamp
                   Bay City, Texas 77414                         may be used by a district clerk
                                                                 as his official seal.

                   Dear Mr. Holub:

                          You have requested our opinion regarding whether a rubber stamp
                   engraved as directed by article 1905, V.T.C.S., may be used by a district clerk
                   as his official seal to validate his acts of office.

                         A very similar question was posed in Attorney General Opinion M-853
                   (1971). That opinion decided that a notary public may use a rubber stamp
                   engraved as directed by article 5960, V.T.C.S. That opinion stated:

                               The specific directive of such statute is in regard to
                               the text and form of a particular device or design to
                               be enived    on the instrument . . . as a seal of office.
                               Nothing in this statute . . . requires the use of any
                               particular material in the construction of any seal,
                               notarial or otherwise.

                   (Emphasis in original).

                          Article 5960, the statute that describes the seal of notaries public, is
                   substantially similar in wording and form to article 1905, the statute that
                   describes the seal of district clerks. Accordingly, it is our opinion that the
                   use of a rubber stamp engraved as described in article 1905 by a district clerk
                   to authenticate   his acts of office is permissible and sufficient in law to
                   constitute the use of his official seal. Caution should be taken. however. to
                   insure the durability and clarity of the impression. See Stooksberry v. Swan,
                   21 S.W. 694 (Tex. Civ. Ape.), affirmed, 22 S.W. 963 (1893).

                                                   SUMMARY

                               A district clerk may use a properly     engraved rubber
                               stamp as his official seal of office.




                                                   p.   4988
Honorable Fred P. Holub   -   Page 2   (H-1258)




                                         Attorney General of Texas
                                /
APPROVED:
                    /




Opinion Committee

jm




                                        p.   498,9